Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
 	The subject matter of all claims is allowable over the prior art of record because all prior arts fail to teach or suggest a method, an apparatus or a non-transitory computer-readable storage medium having computer-executable instructions, for determining time information, by: detecting periodic blocks, and generating timestamps of the periodic blocks, wherein the periodic blocks are real alignment marks inserted in a physical coding sublayer or virtual alignment marks; determining a time interval between an identifier carried by a time information message to be sent and a periodic block matched with the time information message among the periodic blocks according to a number of bits between the identifier and the periodic block matched with the time information message; determining time at which the time information message to be sent according to the time interval and a timestamp of the periodic block matched with the time information; and generating a timestamp of the time information message.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465